UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6620


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WARD EVERETTE MOHLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:91-cr-00131-gec-2)


Submitted:   June 17, 2010                       Decided:   June 28, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ward Everette Mohler, Appellant Pro Se. Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia,
Stephen Urban Baer, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ward   Everette     Mohler       appeals   the       district      court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).              We have reviewed the record and

find    no   reversible    error.        Accordingly,        we    affirm    for    the

reasons stated by the district court.               United States v. Mohler,

No.    5:91-cr-00131-gec-2       (W.D.    Va.    Apr.   8,    2010);      see    United

States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                           We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in    the    materials      before      the    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                          2